DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25, 26, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure directed to the plurality of insulation packages and the second filler material occupying an entirety of the insulating cavity.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10, 21-23, 25, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz 5,199,484 in view of Jung 2012/0103006. As to claims 1, 23 and 32, Schatz discloses a vacuum insulated structure comprising an inner liner 12, an outer wrapper 14 coupled to the inner liner and defining an insulating cavity, a plurality of insulation packages disposed within the insulating cavity, wherein each insulation package comprises a first filler material contained within an envelope (col. 4, lines 59-65), and a second filler material disposed within the insulating cavity (col. 2, lines 25-30 and col. 4, lines 28-32), wherein each of the plurality of insulation packages extends from the inner liner toward the outer wrapper (Fig. 5). However, Schatz does not disclose arranging the packages in a plurality of adjacent offset columns. Jung discloses a vacuum insulated structure comprising a plurality of supports 140, 240, 340 between an outer wrapper 120 and an inner liner 110 arranged in a plurality of adjacent offset columns; see [0063], Figs. 5 and 8. It would have been obvious to one of ordinary skill in the art to arrange the supports packages of Schatz in a plurality of adjacent offset columns in view of the teachings in Jung since this involves combining prior art elements according to known methods to yield predictable results. Regarding the second filler material, as noted above, Schatz discloses placing a second filler material within the insulating cavity between envelopes of first insulating material. It would have been obvious to one of ordinary skill in the art to fill all of the space between the packages of first insulating material with the second filler material in Schatz in order to have the maximum insulating properties for the structure.
As to claim 2, Jung discloses that internal supports 340 are attached to the inside surface of the outer case [0153]. It would have been obvious to one of ordinary skill in the art to attach the support packages of Schatz to either the outer wrapper or inner liner in view of the teaching in Jung in order to hold the packages in position.
As to claims 4 and 21, Schatz discloses these features in Fig. 5.
As to claim 5, Schatz discloses this feature at col. 2, lines 25-30 and Fig. 3. Having the second filler or insulating material fill all of space around the first insulating packages in Schatz as suggested above will inherently result in the second filler surrounding the surfaces of the plurality of the insulation packages that are non-parallel with the inner liner.  
As to claim 6, Schatz discloses glass fiber filler material as well as suggests use of other known particulate insulation at col. 2, lines 25-30 and 49-65.
As to claim 8, it would have been obvious to one of ordinary skill in the art to arrange the support packages in an irregular pattern in Schatz in order to accommodate different shaped storage means since a shifting of the location of parts is within the general skill of a worker in the art.
As to claim 10, this claim does not add any further structural limitations to the claimed product. In any event, it would have been obvious to one of ordinary skill in the art to use the thermal insulation structure of Schatz in any well-known product, such as a home appliance, requiring thermal insulation.
As to claims 22 and 25, the fact that the packages are called supporting members and described as load bearing means would result in them restricting bending of the inner liner and the outer wrapper in Schatz.
As to claim 24, Jung suggests this structure in Fig. 5.
As to claim 26, the insulation supports in Schatz will inherently be compacted since the walls 42 are porous and the area between the inner liner 110 and the outer wrapper is under a vacuum. The term “pre-compacted” does not patentably distinguish over the compacted supports since the final products are both compacted.
As to claim 33, as noted above in the body of the rejection, Schatz suggests including a second filler or insulating material in the insulating cavity. It would have been obvious to one of ordinary skill in the art to fill the entirety of the insulating cavity in Schatz with insulation packages and second filler or insulation material in order to maximize insulation properties of the structure.

Claims 3, 27, 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz in view of Jung as applied to claims 1, 2, 4-6, 8, 10, 21-23, 25, 26, 32 and 33 above, and further in view of WO2011/058678. The combined prior art of Schatz and Jung discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not teach the use of a seats for the insulation packages. 
As to claims 3 and 27, WO2011/058678 discloses a vacuum insulated structure comprising an inner liner 54, an outer wrapper 52 coupled to the inner liner so as to define an insulating cavity (Fig. 4), and a plurality of insulation packages 64 disposed within the insulating cavity (Fig. 2), wherein each insulation package comprises a first filler material contained within an envelope (see [0028] of translation) and a second filler material 66 disposed within the insulating cavity. WO201 1/058678 also discloses seats 62 for supporting each of the plurality of insulation packages between the inner liner and outer wrapper and for increasing the rigidity of the outer wrapper; see [0030] of the translation. Therefore, it would have been obvious to one of ordinary skill in the art to include a reinforcing seat under each of the plurality of insulation packages in the combined prior art of Schatz and Jung in view of WO2011/058678 to order to increase the rigidity of the wrapper or liner and help prevent warpage of same.
	As to claim 29, Schatz discloses this feature at col. 2, lines 25-30 and Fig. 3.
As to claim 30, the fact that the packages are called supporting members and described as load bearing means would result in them restricting bending of the inner liner and the outer wrapper in Schatz.
As to claim 31, both Schatz and Jung, in their respective figures, show the claimed feature.
As to claim 34, it would have been obvious to one of ordinary skill in the art to fill all of the space between the packages of first insulating material with the second filler material in Schatz in order to have the maximum insulating properties.

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive. Applicant argues that “Schatz fails to disclose, at least, a second filler material disposed within an insulating cavity, wherein the second filler material is positioned between adjacent ones of a plurality of insulation packages such that the second filler material extends between each of the adjacent ones of the plurality of insulation packages, as set forth in amended claim 1”. However, this is not convincing because Schatz clearly discloses placing a second filler or insulating material between the insulation packages at col. 2, lines 25-30 and col. 4, lines 28-32, and it would have been obvious to one of ordinary skill in the art to place the second filler or insulating material between all of the insulating packages in Schatz in order to maximize insulation properties.
Additionally, applicant argues that “Schatz fails to disclose that a plurality of insulation packages and a second filler material alternate in a horizontal direction and a vertical direction within an insulation cavity, wherein the plurality of insulation packages and the second filler material occupy an entirety of the insulating cavity, as set forth in amended claim 23”. This is not convincing because it is Jung, not Schatz, that is relied upon to suggest alternating the position of support elements.  Regarding the second filler material occupying an entirety of the space between the support elements of support packages, it would have been obvious to one of ordinary skill in the art to add the second filler material in Schatz between all of the packages and an entirety of the remaining insulating cavity in order to maximize insulating properties of the structure. 
Regarding Jung, applicant argues that “the present Office Action appears to be selecting only so much of the disclosure of Jung as will support the position advanced in the present Office Action” and that “the supporting portions (given element numbers 140, 240, and 340) in Jung are not the sole structure relied on for maintaining a gap between the inner case 110 and the outer case 120. Rather, the reinforcing ribs 150 of Jung are also relied on in the disclosure of Jung for maintaining the gap between the inner case 110 and the outer case 120”. This is not convincing because Jung clearly makes a distinction between the function of the supporting portions 140 and the ribs 150. The ribs are disclosed as reinforcing the walls of the structure and not as supporting portions that maintain a spacing between the two walls. Therefore, it would have been obvious to one of ordinary skill in the art to alternate the position of the supporting packages in Schatz in view of Jung’s teachings in [0063] and Figs. 5 and 8 in order to evenly support the walls. 
Regarding Tsukamoto, applicant argues “as shown in FIG. 3 of Tsukamoto (reproduced below), elements 62 and 64 of Tsukamoto do not extend from the inner liner (mapped to element 54 of Tsukamoto) to the outer wrapper (mapped to element 52 of Tsukamoto)”. This argument is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Here, it is Schatz or Jung, not Tsukamoto, that is relied upon to show packages or supports extending from an inner liner to an outer wrapper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783